DETAILED ACTION
	Claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/28/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more. 
The claim(s) recite(s) mathematical concepts both verbally and numerically. This judicial exception is not integrated into a practical application because of the reasons below.
In analyzing independent claim 1, this claim recites a method, comprising: 
scrambling signaling (calculation) and conducting BCH coding (calculation) on the scrambled signalling to obtain BCH parity bits with a length of 168 bits (calculation); 
splicing the BCH parity bits to the end of the scrambled signalling to obtain a BCH codeword (calculation); 
extending the BCH codeword according to an extension pattern table to obtain an extended BCH codeword with a length of 6480 bits (calculation); 
conducting LDPC coding (calculation) on the extended BCH codeword to generate an LDPC codeword (calculation) based on a LDPC code with a code rate of 6/15 and a code length of 16200 bits (calculation), the LDPC codeword comprises the extended BCH codeword and parity bits (calculation); 
conducting parity bit permutation (calculation) on the parity bits in the LDPC codeword and splicing the permutated parity bits to the end of the extended BCH codeword (calculation) in the LDPC codeword to obtain a permutated LDPC codeword (calculation); 
according to a length of the signalling, puncturing the permutated LDPC codeword according to a predetermined puncturing rule (calculation) to obtain a punctured LDPC codeword (calculation); and
conducting bit rotation (calculation) on a tuple sequence obtained by conducting predetermined processing (calculation) based on the punctured LDPC codeword, and then mapping (calculation) the rotated tuple sequence into signalling symbols according to 256QAM mapping rule (calculation).

Claim 1 is a method (step 1 yes).  Claim 1 is directed to an abstract idea (mathematical concept – step 2A yes). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites no additional elements (step 2B no). The inventive concept appears to be an improvement to the abstract idea itself. The claim(s) does/do not include additional elements (Step 2B no) that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.
Dependent claims 2-12 recite additional mathematical concepts recited both verbally and with equations which describe the encoding process and no additional elements and there is nothing to amount to significantly more than the judicial exception.
 	Even when viewed in combination, the additional claims do no more than continue the mathematical calculations of the coding and modulation process. These limitations therefore do not amount to significantly more and are not integrated into a practical application, even when considered in combination, these additional steps in the dependent claims represent performing mathematical calculations which cannot provide significantly more than the abstract idea (Step 2B). Thus claims 1-12 are not eligible.
The examiner invites applicant to call and schedule an interview prior to responding to this office action if applicant believes it would be helpful to discuss the claim language required to overcome the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eroz et al. U.S. Pub 2003/0041297 teach the use of extension patterns in encoding with puncturing.
Kim et al. U.S. Pub 2016/0261281 teach the use of LDPC, BCH and Parity for constructing codewords to be transmitted.
Kwon et al. U.S. Pub 2016/0212457 teach aspects of mapping punctured LDPC coded data for transmission.
Kwak et al. U.S. Pub 2016/0234867 teach puncturing and mapping encoded data
for transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111